DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/22/2021 has been entered and made of record.  Claims 13-14 have been amended.  Claims 1-5 and 7-20 remain pending.

Response to Arguments
Regarding to claim 10 and 7 rejected under 35 USC 112b and 112d, Examiner withdraws said rejection due to proper amendment from the Applicant.
Regarding to claims 14-16, 18 and 20 rejected under 102, Applicant argued on page 7
“Greene does not appear to disclose the claimed limitation of transmitting processed sensor data to the first terminal in paragraphs [0045] or [0048] of Greene. Even if the wireless repeater 130 of Greene would be interpreted as the server of claim 14, the wireless repeater 130 of Greene determines which set of data to transmit to the gateway, not to back to the mobile terminal”.
Examiner respectfully disagree with Applicant. 
Green disclosed that the wireless repeater only sent the non-duplicated data received from sensor 110 to Gateway device 140 and the data could contain sensor information such as measurement data or signal strength (Fig.1, ¶0045 - By way of example, wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric. In some embodiments, wireless repeater 130 can discard packets after a period of time, for example 5 seconds).
The gateway 140 could receive from sensors/repeaters and send data/instructions or commands back to sensors/repeaters (¶0049 - network gateway device 140 can include the same number of transmitter sets as wireless sensor 110 and/or wireless repeaters 130,130′. In this manner, network gateway device 140 can send and/or receive any data packet sent from wireless sensor 110 and/or from wireless repeaters 130,130′)
The instructions or command sent to sensors 110 from gateway 140 were based on the network information received from sensors that were forward by repeater 130 (¶0050 - network gateway device 140 can coordinate the frequency of the channel (or channels for multiple transmission set embodiments) at which wireless sensor 110 and wireless repeaters 130,130′ operate.  In some embodiments, whether an instruction is sent, for example to change channel(s), and what the instruction includes, can be based on the health of the network, for example the number of hops a data packet takes, the RSSI of data packet transmissions, etc.)
In conclusion, Greene teaches “a transmitter configured to transmit, responsive to the determination, processed sensor data to the first mobile terminal, wherein said processed sensor data is based on at least one of said third and fourth sensor data”
Regarding to claims rejected under 35 USC 103, Applicant’s arguments, on page 8-10, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
.

Claim Objections
Claim 19 objected to because of the following informalities:  line 1 – [[A]]The server according to claim 14, wherein said first and second.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Green et al. (US 2013/02050845).
Regarding to claim 14, Greene teaches a server comprising
a receiver (Fig.1 Network Gateway Device 140) configured to receive third sensor data from a first mobile terminal and fourth sensor from a second mobile terminal; (Fig.2, ¶0045 especially system 100 includes wireless repeater 130 configured to receive data packets from wireless sensor 110 and/or wireless repeater 130′, and to send data packets to network gateway device 140. System 100 includes wireless repeater 130′, similar to wireless repeater 130, and configured to receive data packets from wireless sensor 110 and to send data packets to wireless repeater 130)
a processor (¶0045 - wireless repeaters 130,130′ can include a computer/micro-processor or microprocessor and/or memory) configured to determine whether the fourth sensor data is a duplicate of the third sensor data; (¶0045 – especially wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric)
a transmitter (Fig.1 Network gateway device 140) configured to transmit, responsive to the determination, processed sensor data to the first mobile terminal, wherein said processed sensor data is based on at least one of said third and fourth sensor data. (¶0045 – determining which set of data to transmit to the gateway, ¶0048 – transmitting data using cellular signal, ¶0049 - The gateway 140 could receive from sensors/repeaters and send data/instructions or commands back to sensors/repeaters; ¶0050 The instructions or command sent to sensors 110 from gateway 140 were based on the network information received from sensors that were forward by repeater 130)
Regarding to claim 15, Greene teaches the server according to claim 14
responsive to the determination that the fourth sensor data is a duplicate of the third sensor data, the processor is further configured to discard said fourth sensor data; (¶0045 - wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric)
the transmitter is further configured to transmit said processed sensor data, wherein said processed sensor data is based on said third sensor data and not fourth sensor data (¶0048 – receiving sensor data from 130 and transmitted to remote server)
Regarding to claim 16, Greene teaches the server according to claim 14. Greene further teaches wherein responsive to the determination that the fourth sensor data is not a duplicate of the third sensor data, the transmitter is further configured to transmit said processed sensor data, wherein said processed sensor data is based on said third and fourth sensor data (¶0045 wireless repeaters 130, 130′ can store received data packets for a predetermined period of time in a buffer. In some embodiments, the buffer of a wireless repeater can store a received data packet and can compare the data packet to other data packets in the buffer and/or data packets that have been recently received and/or forwarded. In such embodiments, the wireless repeater can discard duplicate data packets – 130, 130’ only discard if data is duplicated)
Regarding to claim 18, Greene teaches the server according to claim 14. Greene further teaches the processor is configured to determine a security key based on said third sensor data; and - the processor is further configured to encrypt said processed sensor data using the security key (¶0050, 0060
Regarding to claim 19, Greene teaches the server according to claim 14.  Greene further teaches wherein said first and second sensor data are associated with a sports application, IoT application or artificial intelligence application (¶0038 – environmental data)
Regarding to claim 20, Greene teaches the server according to claim 14.  Greene further teaches the processor is configured to discard duplicates of sensor data received from mobile terminals; (¶0045 – discarded if duplicate) and the processor is configured to store remaining, unique sensor data to a database and/or process remaining, unique sensor data (¶0029, ¶0032, ¶0049 – storing data in memory)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2013/02050845) and further in view of Hong et al. (US 2014/0159915)
Regarding to claim 1, Greene teaches a mobile terminal (Abstract)
a non-cellular receiver (Fig.1 Wireless repeater) configured to receive first sensor data from a first wireless sensor node and second sensor data from the first or a second wireless sensor node; (Fig.2, ¶0045 especially system 100 includes wireless repeater 130 configured to receive data packets from wireless sensor 110 and/or wireless repeater 130′, and to send data packets to network gateway device 140. System 100 includes wireless repeater 130′, similar to wireless repeater 130, and configured to receive data packets from wireless sensor 110 and to send data packets to wireless repeater 130)
a processor (¶0045 - wireless repeaters 130,130′ can include a computer/micro-processor or microprocessor and/or memory) configured to determine whether the second sensor data is a duplicate of the first sensor data; (¶0045 – especially wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric)
a cellular transmitter (Fig.1 Network gateway device 140) configured to transmit, responsive to the determination, third sensor data to a server, wherein said third sensor data is 0045 – determining which set of data to transmit to the gateway, ¶0048 – transmitting data using cellular signal)
Greene fails to teach a cellular receiver configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data.
Hong teaches
a cellular receiver (Fig.4 wired network linkage 220, ¶0074) configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data (Fig.6, ¶0095-0103 – Gateway 200 receiving sensors data, transmitted data to Analysis server 300, the server processed transmitted data and sent it back Gateway 200).
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Greene to include the teaching of Hong.  One would be motivated to send sensing data to remote server to process because a server is usually more powerful processing power than sensor module therefore the server can provide quicker processing and provides quicker result.
Regarding to claim 2, Greene modified by Hong teaches the mobile terminal according to claim 1.  Greene further teaches 
responsive to the determination that the second sensor data is a duplicate of the first sensor data, the processor is further configured to discard said second sensor data; (¶0045 - wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric)
the cellular transmitter is further configured to transmit said third sensor data, wherein said third sensor data comprises said first sensor data and not second sensor data (¶0048 – receiving non-duplicated sensor data from 130 and transmitted to remote server)
Regarding to claim 3, Greene modified by Hong teaches the mobile terminal according to claim 1.  Greene further teaches responsive to the determination that the second sensor data is not a duplicate of the first sensor data, the cellular transmitter is further configured to transmit said third sensor data, wherein said third sensor data comprises first sensor data and second sensor data (¶0045 wireless repeaters 130, 130′ can store received data packets for a predetermined period of time in a buffer. In some embodiments, the buffer of a wireless repeater can store a received data packet and can compare the data packet to other data packets in the buffer and/or data packets that have been recently received and/or forwarded. In such embodiments, the wireless repeater can discard duplicate data packets – 130, 130’ only discard if data is duplicated)
Regarding to claim 4, Greene modified by Hong teaches the mobile terminal according to claim 1.  Greene further teaches a buffer for buffering said first sensor data for a period of time (¶0045 - Wireless repeaters 130,130′ can include a computer/micro processor or microprocessor and/or memory, for example a random access memory (RAM), a memory buffer, a hard drive, a database, an erasable programmable read-only memory (EPROM), an electrically erasable read-only memory (EEPROM), and/or so forth. Memory may be used to hold data such as, but not limited to, schedules, set points, instructions, etc. for use to control or communicate data to wireless sensor 110, repeaters 130, 131′, or network gateway device 140. In this manner, wireless repeaters 130, 130′ can store received data packets for a predetermined period of time in a buffer);
the processor is further configured to determine, at the end of the period of time, whether the second sensor data is a duplicate of the first sensor data (¶0045 - wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric. In some embodiments, wireless repeater 130 can discard packets after a period of time, for example 5 seconds)
Regarding to claim 8, Greene modified by Hong teaches the mobile terminal according to claim 1.  Greene further teaches the processor is configured to determine a security key based on said third sensor data; and the processor is further configured to obtain information using the security key (¶0050, 0056).
Regarding to claim 11, Greene modified by Hong teaches the mobile terminal according to claim 1, wherein the non- cellular receiver.  Greene further teaches wherein said first and second sensor data are associated with a sports application, IoT application or artificial intelligence application (¶0038 – environmental data)
Regarding to claim 12, Greene modified by Hong teaches the mobile terminal according to claim 1, Greene further teaches wherein the non- cellular receiver is configured to receive sensor data from N wireless sensor nodes (¶0046)
Regarding to claim 13, Greene teaches a mobile terminal (Abstract)
Fig.1 Wireless repeater) configured to receive first sensor data from a first wireless sensor node and second sensor data from the first or a second wireless sensor node; (Fig.2, ¶0045 especially system 100 includes wireless repeater 130 configured to receive data packets from wireless sensor 110 and/or wireless repeater 130′, and to send data packets to network gateway device 140. System 100 includes wireless repeater 130′, similar to wireless repeater 130, and configured to receive data packets from wireless sensor 110 and to send data packets to wireless repeater 130)
a processor (¶0045 - wireless repeaters 130,130′ can include a computer/micro-processor or microprocessor and/or memory) configured to determine whether the second sensor data is a duplicate of the first sensor data; (¶0045 – especially wireless repeater 130 can receive a first data packet from wireless sensor 110, and can receive a second data packet, identical to the first data packet, from wireless sensor 110 via wireless repeater 130′. In such embodiments, wireless repeater 130 can discard either the first data packet or the second data packet, for example, based on which was received first (e.g., first in first out, “FIFO”), which has a stronger received signal strength, and/or another metric)
a cellular transmitter (Fig.1 Network gateway device 140) configured to transmit, responsive to the determination, third sensor data to a server, wherein said third sensor data is based on at least one of said first and second sensor data, (¶0045 – determining which set of data to transmit to the gateway, ¶0048 – transmitting data using cellular signal)
Greene fails to teach a cellular receiver configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data.
Hong teaches
Fig.4 wired network linkage 220, ¶0074) configured to receive, responsive to transmitting said third sensor data to the server, processed sensor data associated with said third sensor data (Fig.6, ¶0095-0103 – Gateway 200 receiving sensors data, transmitted data to Analysis server 300, the server processed transmitted data and sent it back Gateway 200).
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Greene to include the teaching of Hong.  One would be motivated to send sensing data to remote server to process because a server is usually more powerful processing power than sensor module therefore the server can provide quicker processing and provides quicker result.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2013/02050845) and  Hong et al. (US 2014/0159915) as applied to claim 1 and further in view of Sheta (Packet scheduling in LTE mobile network).
Regarding to claim 5, Greene modified by Hong teaches the mobile terminal according to claim 1.  Greene further teaches a buffer for buffering unique sensor data for a period of time, possibly for last X seconds (¶0045 especially in some embodiments, wireless repeater 130 can discard packets after a period of time, for example 5 seconds).  Greens modified by Hong teaches the cellular transmitter is further configured to transmit oldest sensor data to the server.
Sheta teaches
the cellular transmitter is further configured to transmit oldest sensor data to the server (¶4.3 – FIFO).
.

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2013/02050845) and Hong et al. (US 2014/0159915) as applied to claim 1 and further in view of Bayne et al. (US 2016/0148396)
Regarding to claim 7, Greene modified by Hong teaches the mobile terminal according to claim 1.  Greene modified by Hong fails to teach the cellular receiver is further configure to receive, responsive to transmitting said third sensor data to the server, a security key from the server; and the processor is further configured to decrypt said processed sensor data using the security key
Bayne teaches
the cellular receiver is further configure to receive, responsive to transmitting said third sensor data to the server, a security key from the server; and the processor is further configured to decrypt said processed sensor data using the security key (¶0048 - The mobile data server is typically provided, or associated, with an encoder that permits retrieved data, such as retrieved webpages, to be decompressed and compressed, using any suitable compression technology (e.g. YK compression, JPEG, MPEG-x, H.26x and other known techniques), and encrypted (e.g. using an encryption technique such as DES, Triple DES, or AES), and then pushed to the computing device 100 via the shared network infrastructure 224 and the wireless network 200. Those skilled in the art know how to implement these various components).

Regarding to claim 9, Greene modified by Hong teaches the mobile terminal according to claim 8.  Greene modified by Smardzija fails to teach wherein said information is received from the server or said information is retrieved from the Internet.
Bayne teaches
wherein said information is received from the server or said information is retrieved from the Internet (¶0048 - The mobile data server is typically provided, or associated, with an encoder that permits retrieved data, such as retrieved webpages, to be decompressed and compressed, using any suitable compression technology (e.g. YK compression, JPEG, MPEG-x, H.26x and other known techniques), and encrypted (e.g. using an encryption technique such as DES, Triple DES, or AES), and then pushed to the computing device 100 via the shared network infrastructure 224 and the wireless network 200. Those skilled in the art know how to implement these various components).
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Greene modified by Hong to include the teaching of Bayne.  By encrypting data during the transmission, a user can keeps your data safe from alterations, and recipients of the data will be able to see if it has been tampered with. .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2013/02050845) and  Hong et al. (US 2014/0159915) as applied to claim 1 and further in view of Yoo et al. (US 2015/0006617)
Regarding to claim 10, Greene modified by Hong teaches the mobile terminal according to claim 1.  Greene further teaches wherein the non-cellular receiver is further configured to receive a first broadcast transmission comprising said first sensor data and a second broadcast transmission comprising said second sensor data (¶0055).  Greene modified by Hong fails to teach wherein said first and second broadcast transmissions possibly comprise advertisement messages.
Yoo teaches
wherein said first and second broadcast transmissions possibly comprise advertisement messages (¶0080-0081).
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Greene modified by Hong to include the teaching of Yoo.  A user would be motivated to receive additional information such as advertisement, weather or traffic information so the user can determine road condition and properly determine a detour based on the road condition information.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 2013/02050845) and further in view of Bayne et al. (US 2016/0148396).
Regarding to claim 17, Greens teaches the server according to claim 14.  Greene fails to teach the transmitter is further configure to transmit, responsive to receiving said third sensor data from the first mobile terminal, a security key to the first mobile terminal; and the processor is further configured to encrypt said processed sensor data using the security key.
Bayne teaches
the transmitter is further configure to transmit, responsive to receiving said third sensor data from the first mobile terminal, a security key to the first mobile terminal; and the processor is further configured to encrypt said processed sensor data using the security key (¶0048 - The mobile data server is typically provided, or associated, with an encoder that permits retrieved data, such as retrieved webpages, to be decompressed and compressed, using any suitable compression technology (e.g. YK compression, JPEG, MPEG-x, H.26x and other known techniques), and encrypted (e.g. using an encryption technique such as DES, Triple DES, or AES), and then pushed to the computing device 100 via the shared network infrastructure 224 and the wireless network 200. Those skilled in the art know how to implement these various components).
It would have been obvious to ordinary skill in the before the effective filling date of the claimed invention to have modified the invention of Greene modified by Hong to include the teaching of Bayne.  By encrypting data during the transmission, a user can keeps your data safe from alterations, and recipients of the data will be able to see if it has been tampered with. Alteration of data is something that many businesses often overlook when they are looking into ways to keep their data safe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0136620 – Lee disclose a receiver configured to receive third sensor data from a first mobile terminal and fourth sensor from a second mobile terminal; (Fig.6 Blk. S603; ¶0110-0112) a processor configured to determine whether the fourth sensor data is a duplicate of the third sensor data (Fig.6 BLk. S607; ¶0117-0120)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862